Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Receipt of applicants’ amendments, remarks and exhibits submitted January 21, 2022 is acknowledged. 
Claim Objection
Claims 2-4 and 12-14 are objected to because of the following informalities:  the claims recite “alpha hydroxyl methionine” for “2-hydroxy-4-methylthio-butanoic acid (HMTBA). It is noted that “alpha hydroxyl methionine” has also been used in the art for compound “2-hydroxy- 2-amino- 4-methylthio-butanoic acid, or alpha-hydroxy-L-methionine. For avoiding any ambiguity, it is suggested to use the expression “2-hydroxy-4-methylthio-butanoic acid” in place of “alpha-hydroxy methionine” in the claims. Appropriate correction is required.
Claim Rejections 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by sale and public use of ACTIVATE® feed additives as evidenced by ACTIVATE® DA (Data Sheet, 2013), Cottingim et al. (Effect of additive on the survival of porcine delta coronavirus and porcine epidemic diarrhea virus in swine feed,” 2015 Allen D Leman Swine Conference, IDS) and applicants’ admission on the record (01/21/2022) that the commercial product comprising 

    PNG
    media_image1.png
    132
    617
    media_image1.png
    Greyscale

See, page 16 of the specification. The Activate DA date sheet reveal that the feed additives is particularly suitable for pig. See, the entire document. Thus, feeding the feed additive to animal, particularly pigs would inherently practice the claimed invention: reducing risk of infection by the viruses (PEDV, PRRSV and/or SVA). With respect to the limitation “wherein the additive is administered at a level of about 0.05% to about 1% by weight of the feed, such a range of amount would encompass the amounts instructed by Activate DA. Note, the ACTIVATE® DA product label provided by applicant in the IDS is illegible, but Cottingim et al. (2015 Allen D Leman Swine Conference, IDS) disclose that the recommended concentration of Activate DA is 20mg in 5g of feed, i.e., 0.4% by weight of the feed. See, the section of “Material and methods”. Cottingim et al. further teach that Activate DA reduced the survive time of porcine epidemic diarrhea virus (PEDv). See, Results and Conclusion sections. Thus, the practice of using the commercial products  ACTIVATE® DA in feeding animals as recommended would have effectively practiced claimed invention. 
As to the limitation of “reducing risk of infection” (claim 1 and 11), reducing viral load (claims 9 and 19), and “increased average weight gain (claims 10 and 20), such benefits would have been inherent to the administering of the commercial feeding additives.  Note, a single prior art reference that discloses, either expressly or inherently, each limitation of a claim invalidates Perricone v. Medicis Pharmaceutical Corp., 432 F.3d 1368, 1375-76 (Fed. Cir. 2005). In addition, "[i]t is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable." In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); see also Perricone, 432 F.3d at 1377-78 (noting that the realization of a new benefit of an old process does not render that process patentable); Bristol-Myers Squibb Co. v. Ben Venue Laboratories, Inc., 246 F.3d 1368, 1376 (Fed. Cir. 2001) (stating in the context of a claimed process that was drawn to the same use comprising the same steps of the prior art, "[n]ewly discovered results of known processes directed to the same purpose are not patentable because such results are inherent."). In instant case, “reducing risk of infection” (claim 1 and 11), reducing viral load (claims 9 and 19), and “increased average weight gain (claims 10 and 20), are no more than “newly discovered results” of an old and well-known process. As to claims 5 and 6, reciting contaminated feed, note, in view of the feed may commonly be contaminated by a variety of ingredients and the application of the commercial additive is a massive practice, the administering the feed additive, ACTIVATE® to pigs fed with contaminated feed would have been inevitable. With respect to claims 5 and 6, or 15 and 16, note administering the feed additive and feed either simultaneously or separately/consequently would have been at once envisaged by one of ordinary skill in the art as that the only two option for the administration of two composition.  
Claim Rejections 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over ACTIVATE® DA (Data Sheet, 2013) in view of Cottingim et al. (Effect of additive on the survival of porcine delta coronavirus and porcine epidemic diarrhea virus in swine feed,” 2015 Allen D Leman Swine Conference, IDS) and applicants’ admission on the record (01/21/2022) that the commercial product comprising the claimed mixture of alpha hydroxyl methionine and organic acids as defined in the claims, applicants’ admission that the commercial product comprising the claimed mixture of alpha hydroxyl methionine and organic acids. Particularly, see, the example 1 in the application. In example 1, it discloses that:

    PNG
    media_image1.png
    132
    617
    media_image1.png
    Greyscale

(page 16 of the specification),  and Wang et al. (CN 107712313A).
ACTIVATE® DA (NOVUS Data Sheet, 2013, https://na98.salesforce.com/sfc/p/#E0000000Xz5h/a/E0000000XbIw/f6DlHfQqXHr2iue15HSQPaDyH_TgL72W31NQqIliR4k ) reveals that the feed additives has been on sale at least from 2013 and additive comprises 2-hydroxy-4-methylthio butanoic acid (HMTBa) and organic acids. 
ACTIVATE® DA (Data Sheet, 2013) does not disclose the information of the organic acids in the additive,  the particularly amounts of the additive to be used with feeds, nor the particular benefits as recited in the claims, i.e., “reducing risk of infection” of the viruses recited herein  (claim 1 and 11), reducing viral load of the infected viruses  (claims 9 and 19), and “increased average weight gain (claims 10 and 20).	
However, applicants admitted that instant application is based on the evaluation of the efficacy of ACTIVATE DA, which comprising HMTBa, benzoic acid and fumaric acid. See, paragraph [0050] of the specification herein, as recited above. Applicants further admitted that  that the commercial feed comprising the HMTBa, benzoic acid and fumaric acid, in respective amounts as recited in the claims herein (the response of 01/21/2021). Applicants also acknowledged that the recited feed contamination and the viruses have been known in the art as risk factors for infecting the animal. See, the Background section of the specification. 
Cottingim et al. (2015 Allen D Leman Swine Conference, IDS) disclose that the recommended concentration of Activate DA is 20mg in 5g of feed, i.e., 0.4% by weight of the feed. See, the section of “Material and methods”. Cottingim et al. further teach that Activate DA reduced the survive time of porcine epidemic diarrhea virus (PEDv). See, Results and Conclusion sections.
Wang et al. teach that organic acids as feed additive for animals, particularly for piglet, have been known for maintaining and/or improving the functions gastrointestinal track and improving growth performance and immunity against invasive microorganism. Many scientific studies have confirmed that the organic acid in feed produces acidic conditions in the . See, particularly, paragraphs [0004] to [0005] (all the citations of Wang is based on the translation). The amount of acidifies (organic acids) in feed for piglet is in the range of 0.2 to 0.4 % by weight. See, paragraph [0024]. Wang et al. further discloses that HMTBA has been an old and well-known feed additive used as a source of methionine, which can provide many benefits, including improving digestibility of dietary nutrients. See, paragraph [0028], fumaric acid, benzoic acid, and other acids, such as sorbic acid, formic acid, have also been well-known in the art for promoting the growth, inhibiting pathogenic microorganisms, and/or lowering the pH /improving growth and feed conversion efficiency. See, paragraphs [0026] to [0033]. Wang particularly teach a feed additive comprising the hydroxymethione (HMTBA) and a combination of various organic acids, including fumaric acid, benzoic acid, etc. See, the examples paragraphs [0041] to [0050]. Wang et al. demonstrated that the acidifier additive would increasing the performance of feed, promoting the growth of the pigs. See, particularly, paragraphs [0064] to [0071]. Wang et al. particularly discloses that the compound acidifier for feed can significantly improve the growth performance and intestinal health of weaned piglets, can effectively reduce the total number of harmful bacteria in the intestines of weaned piglets, increase the number of beneficial bacteria, and also improve the animal’s antioxidant capacity, and immune function. See, paragraph [0090]. 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to use an acidifier feed additive comprising HMTBA, and organic acids, such as the commercial product ACTIVATE® 
A person of ordinary skill in the art would have been motivated to use a acidifier feed additive comprising HMTBA, and organic acids, such as the commercial product ACTIVATE® DA at a level of about 0.05% to about 1% by weight of the feed, for feeding  pigs being at risk of feeding on contaminated feed and/or being infected by the viruses recited herein and with a reasonable expectation that the additive would reduce the survival of pathogenic microorganism, such as PEDV because the combination of HMTBA and organic acids, particularly, fumaric acid and benzoic acid, are particularly known for improving the performance of the feed, including improving digestion function, promoting growth and immune functions and reduce the survival of microorganism, such as PEDV. The administration of the feed additives would have been reasonably expected to reduce the risk of infection and increase the average weight gain because the additive has been known for improving digestion function, promoting growth, and improving immunity. Further, the recommended amount of the acidifier of commercial product, such as Activate AD, is within the range of 0.05% to about 1% by weight of the feed as claimed.
As to the limitation of reducing viral load (claims 9 and 19), note, the acid additives have been known for reducing the survival of pathogenic microorganism, such as PEDV, further, an improved immunity would have been reasonably expected to suppress the viral infection and thus reduce the viral load in the animals. With respect to claims 5 and 6, reciting that the feed has been contaminated with the virus, note it would have been obvious to use the acidifier feed additive comprising HMTBA, and organic acids, with the feed as the feed additive would have In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Furthermore, the instant claims are directed to effecting a biochemical/biological function with old and well known compounds. The argument that such claims are not directed to the old and well known ultimate utility (promoting health growth of the animal) for the compounds, e.g., the combination of HMTBA and organic acids, are not probative. It is well settled patent law that mode of action elucidation does not impart patentable moment to otherwise old and obvious subject matter. Applicant’s attention is directed to In re Swinehart, (169 USPQ 226 at 229) where the Court of Customs and Patent Appeals stated “is elementary that the mere recitation of a newly discovered function or property, inherently possessed by thing in the prior art, does not cause a claim drawn to those things to distinguish over the prior art.” In the instant invention, the claims are directed to the ultimate utility set forth in the prior art, albeit distanced by various biochemical/biological function. The ultimate utility for the claimed compounds is old and well known rendering the claimed subject matter obvious to the skilled artisan. It would follow therefore that the instant claims are properly rejected under 35 USC 103.
Response to the Arguments
Applicants’ amendments, exhibits and remarks submitted January 21, 2022 have been fully considered, but found unpersuasive, particularly in view of the new ground of rejections. 
Applicants contend that the claims would have not been anticipated or obvious over the cited prior art because prior art as a whole have failed to demonstrate that the organic acid food additive, e.g., Activate AD, actually suppressed or inhibited the viruses, and applicants shows that no viral RNA was detected in feed samples or oral fluids on 0 days post inoculation.
The arguments are not probative. First, the prior art have taught or fairly suggested that the organic acids would reduce or suppress the survival of pathogenic microorganisms, such as PEDV. One of ordinary skill in the art would have a reasonable expectation that such reduction of pathogenic microorganism would reduce the likelihood of infection by the microorganism. Second, the claims are drawn to a method of adding the known feed additive to a feed and administering the feed to animals, such as pigs. As shown in the cited prior art, such  a practice has been known or has been commonly practiced in the art. The  newly discovered results of known processes directed to the same purpose are not patentable because such results are inherent.
Further, the fact that applicant has recognized another advantage (0 day post inoculation) which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Furthermore, "In determining whether the subject matter of a patent claim is obvious, neither the particular motivation nor the avowed purpose of the patentee controls. •.. [A]ny need or problem known in the field of endeavor at the time of invention and addressed by the patent can provide a reason for combining the elements in the manner claimed."). See KSRInt'l Co. v. .  
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on January 21, 2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627